Exhibit 10.8

Covidien Ltd.
2007 Stock and Incentive Plan

TERMS AND CONDITIONS
OF
RESTRICTED UNIT AWARD

RESTRICTED UNIT AWARD granted on July 2, 2007 (the “Grant Date”).

1.                                       Grant of Restricted Units.  Covidien
Ltd. (the “Company”) has granted to you Restricted Units, the amount of which is
set forth in the Grant Letter, subject to the provisions of these Terms and
Conditions and the Plan.  The Company will hold the Restricted Units in a
bookkeeping account on your behalf until such units become payable or are
forfeited or cancelled.

2.                                       Amount and Form of Payment.  Each
Restricted Unit represents one (1) Share of Common Stock and vested Restricted
Units will be redeemed solely for Shares, subject to Section 10.

3.                                       Dividends.  Each unvested Restricted
Unit will be credited with a Dividend Equivalent Unit (“DEU”) for any cash or
stock dividends distributed by the Company on a Share of Common Stock.  DEUs
will be calculated at the same dividend rate paid to other holders of Common
Stock and will vest in accordance with the vesting schedule applicable to the
underlying Restricted Units.

4.                                       Vesting.  Except as provided below,
Restricted Units subject to this Award will vest according to the following
schedule:

Date

 

Vested Percentage

 

1st Anniversary of Grant Date

 

25

%

2nd Anniversary of Grant Date

 

50

%

3rd Anniversary of Grant Date

 

75

%

4th Anniversary of Grant Date

 

100

%

 

If you terminate employment before the 4th Anniversary of the Grant Date, you
will forfeit all Restricted Units subject to this Award.  However, if you
terminate employment before the 4th Anniversary of the Grant Date due to Normal
Retirement (you terminate employment on or after age 60 and the sum of your age
and years of service equals at least 70), Retirement (you terminate employment
on or after age 55 and the sum of your age and years of service equals at least
60), death, Disability, a Change in Control or Divestiture or Outsourcing
Agreement, these Restricted Units will become vested in accordance with the
provisions of Section 7, 8 or 9, as applicable.

5.                                       Retirement, Normal Retirement,
Disability or Death.  Notwithstanding the vesting provisions described in
Section 4, Restricted Units subject to this Award will vest if your Termination
of Employment is a result of your Retirement, Normal Retirement, Disability or
death as follows:

1


--------------------------------------------------------------------------------


(i)                                     Retirement.  If you terminate employment
as a result of your Retirement (as defined in Section 4) and your Retirement
occurs less than 12 months after the Grant Date, you will forfeit all Restricted
Units subject to this Award.  If, however, your Retirement occurs at least 12
months after the Grant Date, then you will be entitled to pro rata vesting of
Restricted Units based on (A) the number of whole months completed from Grant
Date through your employment termination date divided by 48 times (B) the total
number of Restricted Units awarded under this Award.

(ii)                                  Normal Retirement, Disability or Death. 
If you terminate employment as a result of your Normal Retirement (as defined in
Section 4) and your Normal Retirement occurs less than 12 months after the Grant
Date of this Award, you will forfeit all Restricted Units subject to this
Award.  If, however, your Normal Retirement occurs at least 12 months after the
Grant Date of this Award or you terminate employment because of your death or a
Disability, then you will become fully vested in all Restricted Units subject to
this Award on the date of your Normal Retirement, death or termination of
employment due to Disability.

6.                                       Termination of Employment Following a
Change in Control.  Notwithstanding the vesting provisions described in Section
4, you will become fully vested in Restricted Units subject to this Award on the
date you terminate employment after a Change in Control if you satisfy one of
the following requirements:

(i)                                     Within 12 months after a Change in
Control, the Company terminates your employment for any reason other than Cause,
Disability or death; or

(ii)                                  Within 12 months after a Change in Control
and within 60 days after one of the events listed in this Section 6(ii), you
terminate your employment because (A) the Company (1) assigns or causes to be
assigned to you duties inconsistent in any material respect with your position
as in effect immediately prior to the Change in Control; (2) makes or causes to
be made any material adverse change in your position (including titles and
reporting relationships and level), authority, duties or responsibilities; or
(3) takes or causes to be taken any other action which, in your reasonable
judgment, would cause you to violate your ethical or professional obligations
(after written notice of such judgment has been provided by you to the Company
and the Company has been given a 15-day period within which to cure such
action), or which results in a significant diminution in your position,
authority, duties or responsibilities; or (B) the Company, without your consent,
(1) requires you to relocate to a principal place of employment more than 50
miles from your existing place of employment; or (2) reduces your base salary,
annual bonus, or retirement, welfare, stock incentive, perquisite (if any) and
other benefits when taken as a whole.

7.                                   Termination of Employment Resulting From
Divestiture or Outsourcing Agreement.  Notwithstanding the vesting provisions
described in Section 4, and subject to the provisions of subsection (i) below,
if you terminate employment as a result of a Disposition of Assets, Disposition
of a Subsidiary or Outsourcing Agreement, then Restricted Units subject to this
Award will vest on a pro-rata basis based on (A) the number of whole months
completed from Grant Date through the closing date of the applicable transaction
divided by 48 times (B) the total number of Restricted Units issued under this
Award.

2


--------------------------------------------------------------------------------


(i)                                     Notwithstanding the foregoing provisions
of this Section 7, you shall not be eligible for pro-rata vesting if (A) your
Termination of Employment occurs on or prior to the closing date of a
Disposition of Assets or Disposition of a Subsidiary or such later date as is
provided specifically in the applicable transaction agreement or related
agreements, or on the effective date of an Outsourcing Agreement (the
“Applicable Employment Date”), and (B) you are offered Comparable Employment
with the buyer, successor company or outsourcing agent, as applicable, but do
not commence such employment on the Applicable Employment Date.

(ii)                                  For purposes of Section 7(i), (A)
“Comparable Employment” means employment at a location that is no more than 50
miles from your job location at the time of your Termination of Employment that
has a base salary and bonus target that is at least equal to your base salary
and bonus target in effect immediately prior to your Termination of Employment;
(B) “Disposition of Assets” means the disposition by the Company or a Subsidiary
of all or a portion of the assets used by the Company or Subsidiary in a trade
or business to an unrelated corporation or entity; (C) “Disposition of a
Subsidiary” means the disposition by the Company or Subsidiary of its interest
in a subsidiary or controlled entity to an unrelated individual or entity,
provided that such subsidiary or entity ceases to be a member of the Company’s
controlled group as a result of such disposition; and (D) “Outsourcing
Agreement” means a written agreement between the Company or Subsidiary and an
unrelated third party (“Outsourcing Agent”) pursuant to which (1) the Company or
Subsidiary transfers the performance of services previously performed by Company
or Subsidiary employees to the Outsourcing Agent, and (2) the Outsourcing
Agreement includes an obligation of the Outsourcing Agent to offer employment to
any employee whose employment is being terminated as a result of or in
connection with said Outsourcing Agreement.

8.                                       Withholdings.  The Company has the
right, prior to the issuance or delivery of any Shares on your Restricted Units,
to withhold or require from you the amount necessary to satisfy applicable tax
requirements, as determined by the Committee.  If you have not satisfied your
tax withholding requirements in a timely manner, the Company has the right to
sell the number of Shares necessary to satisfy such requirements.

9.                                       Transfer of Award.  You may not
transfer this Award or any interest in Restricted Units except by will or the
laws of descent and distribution.  Any other attempt to transfer this Award or
any interest in Restricted Units is null and void.

10.                                 Forfeiture of Award.  You will forfeit all
or a portion of the Restricted Units subject to this Award if your employment
terminates under the circumstances described below:

(i)                                     If the Company or Subsidiary terminates
your employment for Cause, including without limitation a termination as a
result of your violation of the Company’s Code of Ethical Conduct, then the
Company will immediately rescind any unvested Restricted Units subject to this
Award and you will immediately forfeit any and all rights you have remaining at
such time with respect to this Award.  Also, you hereby agree and promise to
deliver to the Company immediately upon your Termination of Employment for
Cause, Shares (or, in the discretion of the Committee, cash) equal in value to
the amount of any Restricted Units that vested during the 12-month period that
occurs immediately prior to your Termination of Employment for Cause.

3


--------------------------------------------------------------------------------


(ii)                                  If, after your Termination of Employment,
the Committee determines in its sole discretion that while you were a Company or
Subsidiary employee you engaged in activity that would have constituted grounds
for the Company or Subsidiary to terminate your employment for Cause, then the
Company will immediately rescind any unvested Restricted Units subject to this
Award and you will immediately forfeit any and all rights you have remaining on
the date that the Committee makes such determination with respect to this
Award.  Also, you hereby agree and promise to deliver to the Company immediately
upon the date the Committee determines that you could have been terminated for
Cause, Shares (or, in the discretion of the Committee, cash) equal in value to
the amount of any Restricted Units that vested during the period that begins 12
months immediately prior to your Termination of Employment and ends on the date
the Committee determines that you could have been terminated for Cause.

(iii)                             If the Committee determines in its sole
discretion that at anytime after your Termination of Employment and prior to the
second anniversary of your Termination of Employment you (A) disclosed
confidential or proprietary information related to any business of the Company
or Subsidiary or (B) entered into an employment or consultation arrangement
(including any arrangement for employment or service as an agent, partner,
stockholder, consultant, officer or director) with any entity or person engaged
in a business and (1) such employment or consultation arrangement would likely
(in the Committee’s sole discretion) result in the disclosure of confidential or
proprietary information related to any business of the Company or a Subsidiary
to a business that is competitive with any Company or Subsidiary business as to
which you had access to strategic or confidential information and (2) the
Committee has not approved the arrangement in writing, then the Committee will
rescind any unvested Restricted Units subject to this Award and you will
immediately forfeit any and all rights you have remaining on the date that the
Committee makes such determination with respect to this Award.  Also, you hereby
agree and promise to deliver to the Company immediately upon the Committee’s
determination date Shares (or, in the discretion of the Committee, cash) equal
in value to the amount of any Restricted Units that vested during the period
that begins 12 months immediately prior to your Termination of Employment and
ends on the date of the Committee’s determination.

11.                                 Adjustments.  In the event of any stock
split, reverse stock split, dividend or other distribution (whether in the form
of cash, Shares, other securities or other property), extraordinary cash
dividend, recapitalization, merger, consolidation, split-up, spin-off,
reorganization, combination, repurchase or exchange of Shares or other
securities, the issuance of warrants or other rights to purchase Shares or other
securities, or other similar corporate transaction or event, the Committee may
in its sole discretion adjust the number and kind of Shares covered by this
Award and other relevant provisions to the extent necessary to prevent dilution
or enlargement of the benefits or potential benefits intended to be provided by
this Award.  Any such determinations and adjustments made by the Committee will
be binding on all persons.

12.                                 Restrictions on Payment of Shares.  Payment
of Shares for Restricted Units is subject to the conditions that, to the extent
required at the time of delivery of such Shares:

(i)                                     The Shares underlying the Restricted
Units will be duly listed, upon official notice of redemption, on the NYSE; and

4


--------------------------------------------------------------------------------


(ii)                                  A Registration Statement under the
Securities Act of 1933 with respect to the Shares will be effective or an
exemption from registration will apply.

The Company will not be required to deliver any Shares until all applicable
federal and state laws and regulations have been complied with and all legal
matters in connection with the issuance and delivery of the Shares have been
approved by the Company’s legal counsel.

13.                                 Disposition of Securities.  By accepting
this Award, you acknowledge that you have read and understand the Company’s
Insider Trading Policy and are aware of and understand your obligations under
federal securities laws with respect to trading in the Company’s securities. 
The Company has the right to recover, or receive reimbursement for, any
compensation or profit you realized upon the disposition of Shares received for
Restricted Units to the extent that the Company has a right of recovery or
reimbursement under applicable securities laws.

14.                                 Plan Terms Govern.  The redemption of
Restricted Units, the disposition of any Shares received for Restricted Units
and the treatment of any gain on the disposition of these Shares are subject to
the terms of the Plan and any rules that the Committee prescribes.  The Plan
document, as amended from time to time, is incorporated into this Terms and
Conditions document.  Capitalized terms used herein are defined in the Plan,
unless otherwise stated in these Terms and Conditions.  If there is any conflict
between the terms of the Plan and these Terms and Conditions, the Plan will
prevail.  By accepting the Award, you hereby acknowledge receipt of the Plan and
prospectus, as in effect on the Grant Date.

15.                                 Personal Data.  To comply with applicable
law and to administer this Award appropriately, the Company and its agents may
hold and process your personal data and/or sensitive personal data.  Such data
includes, but is not limited to, the information provided to you as part of the
grant package and any changes thereto, other appropriate personal and financial
data about you, and information about your participation in the Plan and Shares
obtained under the Plan from time to time.  By accepting this Award, you hereby
give your explicit consent to the Company’s processing personal data and/or
sensitive personal data as is necessary or appropriate for Plan administration. 
You also hereby give your explicit consent to the Company’s transfer of personal
data and/or sensitive personal data outside the country in which you work or
reside and to the United States.  The legal persons for whom your personal data
are intended include the Company, its Subsidiaries (or former Subsidiaries as
are deemed necessary), the outside Plan administrator, and any other person that
the Company retains or utilizes for Plan administration purposes.  You have the
right to review and correct your personal data by contacting your local Human
Resources Representative.  You hereby acknowledge your understanding that the
transfer of the information outlined here is important to Plan administration
and that failure to consent to the transmission of such information may limit or
prohibit your participation in the Plan.

16.                                 No Contract of Employment or Promise of
Future Grants.  By accepting this Award, you agree that you are bound by the
terms of the Plan and these Terms and Conditions and acknowledge that this Award
is granted in the Company’s sole discretion and is not considered part of any
employment contract or your ordinary or expected salary or other compensation. 
This Award and any gains received hereunder are not considered part of your
salary or compensation for purposes of any pension benefits or for purposes of
severance, redundancy or resignation.  If the Company or Subsidiary terminates
your employment for any

5


--------------------------------------------------------------------------------


reason, you agree that you will not be entitled to damages for breach of
contract, dismissal or compensation for loss of office or otherwise to any sum,
Shares, Options or other benefits to compensate you for the loss or diminution
in value of any actual or prospective rights, benefits or expectation under or
in relation to the Plan.

17.                                 Limitations.  Nothing in these Terms and
Conditions or the Plan grants to you any right to continued employment with the
Company or any Subsidiary or to interfere in any way with the Company or
Subsidiary’s right to terminate your employment at any time and for any reason. 
Payment of Shares is not secured by a trust, insurance contract or other funding
medium, and you do not have any interest in any fund or specific Company asset
by reason of this Award.  You have no rights as a stockholder of the Company
pursuant to this Award until Shares are actually delivered to you.

18.                                 Entire Agreement and Amendment.  These Terms
and Conditions and the Plan constitute the entire understanding between you and
the Company regarding this Award.  These Terms and Conditions supersede any
prior agreements, commitments or negotiations concerning this Award.  These
Terms and Conditions may not be modified, altered or changed except by the
Committee (or its delegate) in writing and pursuant to the terms of the Plan.

19.                                 Severability.  The invalidity or
unenforceability of any provision of these Terms and Conditions will not affect
the validity or enforceability of the other provisions of these Terms and
Conditions, which will remain in full force and effect.  Moreover, if any
provision is found to be excessively broad in duration, scope or covered
activity, the provision will be construed so as to be enforceable to the maximum
extent compatible with applicable law.

20.                                 Acceptance.  By accepting this Award, you
agree to the following:

(i)                                     You have carefully read, fully
understand and agree to all of the terms and conditions contained in the Plan
and these Terms and Conditions; and

(ii)                                  You understand and agree that the Plan and
these Terms and Conditions constitute the entire understanding between you and
the Company regarding this Award, and that any prior agreements, commitments or
negotiations concerning this Award are replaced and superseded.

You will be deemed to consent to the application of the terms and conditions set
forth in the Plan and these Terms and Conditions unless you contact Covidien
Ltd., c/o Equity Plan Administration, 15 Hampshire Street, Mansfield, MA 02048
in writing within 30 days of receiving the grant package.  Receipt by the
Company of your non-consent will nullify this Award unless otherwise agreed to
in writing by you and the Company.

6


--------------------------------------------------------------------------------